

114 S740 IS: Geospatial Data Act of 2015
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 740IN THE SENATE OF THE UNITED STATESMarch 16, 2015Mr. Hatch (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the coordination and use of geospatial data.
	
 1.Short titleThis Act may be cited as the Geospatial Data Act of 2015.
 2.DefinitionsIn this Act— (1)the term Advisory Committee means the National Geospatial Advisory Committee described in section 4(a);
 (2)the term Committee means the Federal Geographic Data Committee described in section 3(a); (3)the term covered agency means an agency, as defined in section 551 of title 5, United States Code, that collects, produces, acquires, maintains, distributes, uses, or preserves geospatial data on paper or in electronic form to fulfill the mission of the agency, either directly or through a relationship with another organization, including a State, local government, Indian tribe, institution of higher education, business partner or contractor of the Federal Government, and the public;
 (4)the term GeoPlatform means the GeoPlatform described in section 8(a); (5)the term geospatial data—
 (A)means information that is tied to a location on the Earth, including by identifying the geographic location and characteristics of natural or constructed features and boundaries on the Earth, and that is generally represented by points (for example a well), lines (for example a road), polygons (for example a forest), or other complex geographic features or phenomena (for example a forest fire, the spread of West Nile virus, or the infestation of pine-bark beetles);
 (B)may be derived from, among other things, remote sensing, mapping, and surveying technologies; (C)includes images and raster data sets, aerial photographs, and other forms of geospatial data or data sets in digitized or non-digitized form; and
 (D)does not include— (i)geospatial data activities of an Indian tribe not carried out, in whole or in part, using Federal funds, as determined by the tribal government;
 (ii)classified national security-related geospatial data activities of the Department of Defense, unless declassified under Executive Order 12951, as determined by the Secretary of Defense;
 (iii)classified national security-related geospatial data activities of the Department of Energy, unless declassified under Executive Order 12951, as determined by the Secretary of Energy; or
 (iv)intelligence geospatial data activities, as determined by the Director of National Intelligence; (6)the term Indian tribe has the meaning given that term under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);
 (7)the term institution of higher education has the meaning given that term under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (8)the term lead covered agency means a lead covered agency for an NGDA data theme designated under section 6(b)(1); (9)the term local government means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;
 (10)the term metadata for geospatial data means information about geospatial data, including the content, source, vintage, accuracy, condition, projection, responsible party, contact phone number, method of collection, and other characteristics or descriptions of the geospatial data;
 (11)the term NGDA data theme means the National Geospatial Data Asset core geospatial datasets (including electronic records and coordinates) relating to a topic or subject designated under section 6;
 (12)the term National Spatial Data Infrastructure means the technology, policies, criteria, standards, and employees necessary to promote geospatial data sharing throughout the Federal Government, State, tribal, and local governments, and the private sector (including nonprofit organizations and institutions of higher education); and
 (13)the term proven practices means methods and activities that advance the use of geospatial data for the benefit of society. 3.Federal Geographic Data Committee (a)In generalThere is in the executive branch of the Federal Government an interagency committee to be known as the Federal Geographic Data Committee, which shall act as the lead entity in the executive branch for the development, implementation, and review of policies, practices, and standards relating to geospatial data.
			(b)Membership
 (1)Chairperson and Vice ChairpersonThe Director of the Office of Management and Budget and the Secretary of the Interior shall serve as Chairperson of the Committee and Vice Chairperson of the Committee, respectively.
 (2)Other membersThe President shall appoint the other members of the Committee from among the officers and employees of covered agencies.
 (c)DutiesThe Committee shall— (1)lead the development and management of and operational decisionmaking for the National Spatial Data Infrastructure strategic plan and geospatial data policy in accordance with section 5;
 (2)designate NGDA data themes and oversee the coordinated management of the NGDA data themes in accordance with section 6;
 (3)establish and maintain geospatial data standards in accordance with section 7; (4)periodically review and determine the extent to which covered agencies comply with geospatial data standards;
 (5)ensure that the GeoPlatform operates in accordance with section 8; (6)direct and facilitate national implementation of the system of NGDA data themes;
 (7)communicate with and foster communication among covered agencies and others entities and individuals relating to geospatial data technology development, transfer, and exchange in order to—
 (A)identify and meet the needs of users of geospatial data; (B)promote cost-effective data collection, documentation, maintenance, distribution, and preservation strategies; and
 (C)leverage Federal and non-Federal resources; (8)promote and guide cooperation and coordination among agencies of the Federal Government, State, tribal, and local governments, institutions of higher education, and the private sector in the collection, production, sharing, and use of geospatial information, the implementation of the National Spatial Data Infrastructure, and the identification of proven practices;
 (9)coordinate with international organizations having an interest in the National Spatial Data Infrastructure or global spatial data infrastructures;
 (10)make available online and update at least annually— (A)a summary of the status for each NGDA data theme, based on the report submitted by the applicable lead covered agency under section 6(b)(3)(E)(ii)(I), which shall include—
 (i)an evaluation of the progress of each lead covered agency in achieving the requirements under subparagraphs (A), (B), (C), and (D) of section 6(b)(3); and
 (ii)a determination of whether, for each of subparagraphs (A), (B), (C), and (D) of section 6(b)(3), each lead covered agency meets expectations, has made progress toward expectations, or fails to meet expectations;
 (B)a summary and evaluation of the achievements of each covered agency, based on the annual report submitted by the covered agency under section 9(b)(1), which shall include a determination of whether the covered agency meets expectations, has made progress toward expectations, or fails to meet expectations for each of paragraphs (1) through (14) of section 9(a);
 (C)a collection of periodic technical publications, management articles, and reports related to the National Spatial Data Infrastructure; and
 (D)a membership directory for the Committee, including identifying members of any subcommittee or working group of the Committee;
 (11)(A)make available to and request comments from the Advisory Committee regarding the summaries and evaluations required under subparagraphs (A) and (B) of paragraph (10);
 (B)if requested by the Advisory Committee, respond to any comments by the Advisory Committee; and (C)not less than once every 2 years, submit to Congress a report that includes the summaries and evaluations required under subparagraphs (A) and (B) of paragraph (10), the comments of the Advisory Committee, and the responses of the Committee to the comments;
 (12)(A)make available to and request comments from covered agencies regarding the summaries and evaluations required under subparagraphs (A) and (B) of paragraph (10); and
 (B)not less than once every 2 years, submit to Congress a report that includes the comments of the covered agencies and the responses of the Committee to the comments; and
 (13)support and promote the infrastructure of networks, systems, services, and standards that provide a digital representation of the Earth to users for many applications.
				4.National Geospatial Advisory Committee
 (a)EstablishmentThere is in the executive branch the National Geospatial Advisory Committee to provide advice and recommendations to the Chairperson of the Committee.
			(b)Membership
 (1)CompositionThe Advisory Committee shall be composed of 30 members who shall be—
 (A)appointed by the Chairperson of the Committee; (B)selected—
 (i)to generally achieve a balanced representation of the viewpoints of various interested parties involved in national geospatial activities and the development of the National Spatial Data Infrastructure; and
 (ii)with consideration of a geographic balance of residence of the members; and (C)selected from among groups involved in the geospatial community, including—
 (i)States; (ii)local governments;
 (iii)regional governments; (iv)tribal governments;
 (v)private sector entities;
 (vi)geospatial information user industries; (vii)professional associations;
 (viii)scholarly associations; (ix)nonprofit organizations;
 (x)academia; and (xi)the Federal government.
 (2)ChairpersonThe Chairperson of the Committee shall appoint the Chairperson of the Advisory Committee. (3)Period of appointment; vacancies (A)In generalMembers shall be appointed for a term of 3 years, with the term of 1/3 of the members expiring each year.
 (B)VacanciesAny vacancy in the Advisory Committee shall not affect its powers, but shall be filled in the same manner as the original appointment.
 (4)Limit on termsAn individual— (A)may not be appointed to more than 2 consecutive terms as a member of the Advisory Committee; and
 (B)after serving for 2 consecutive terms, is eligible to be appointed as a member of the Advisory Committee on and after the date that is 2 years after the end of the second consecutive term of the individual as a member of the Advisory Committee.
 (5)Ethical requirementsA member of the Advisory Committee may not participate in any specific-party matter (including a lease, license, permit, contract, claim, agreement, or related litigation) with the Department of the Interior in which the member has a direct financial interest.
				(6)Incumbents
 (A)In generalAn individual serving on the day before the date of enactment of this Act as a member of the National Geospatial Advisory Committee established by the Secretary of the Interior may serve as a member of the Advisory Committee until the end of the term of the individual under the appointment.
 (B)Limit on termsAny period of service as a member of the National Geospatial Advisory Committee established by the Secretary of the Interior shall be considered a period of service as a member of the Advisory Committee for purposes of paragraph (4).
 (c)SubcommitteesA subcommittee of the Advisory Committee— (1)may be formed for the purposes of compiling information or conducting research;
 (2)shall be composed of members appointed by the Chairperson of the Advisory Committee; (3)shall act only under the direction of the Chairperson of the Advisory Committee;
 (4)shall report the recommendations of the subcommittee to the Advisory Committee for consideration; and
 (5)shall meet as necessary to accomplish the objectives of the subcommittee, subject to the approval of the Chairperson of the Advisory Committee and the availability of resources.
				(d)Meetings
 (1)In generalThe Advisory Committee shall meet at the call of the Chairman, not less than 1 time each year and not more than 4 times each year.
 (2)QuorumA majority of the members of the Advisory Committee shall constitute a quorum, but a lesser number of members may hold hearings.
				(e)Duties of the
 Advisory CommitteeThe Advisory Committee shall— (1)provide advice and recommendations relating to—
 (A)the management of Federal and national geospatial programs; (B)the development of the National Spatial Data Infrastructure; and
 (C)implementation of this Act; (2)review and comment on geospatial policy and management issues; and
 (3)ensure the views of representatives of non-Federal interested parties involved in national geospatial activities are conveyed to the Committee.
				(f)Powers of the
		Advisory Committee
 (1)HearingsThe Advisory Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Advisory Committee considers advisable to carry out this Act.
				(2)Information
		from federal agencies
 (A)In generalThe Advisory Committee may secure directly from any Federal agency such information as the Advisory Committee considers necessary to carry out this Act. Upon request of the Chairperson of the Advisory Committee, the head of such agency shall furnish such information to the Advisory Committee.
 (B)NoncooperationThe Advisory Committee shall include in the comments of the Advisory Committee submitted under section 3(c)(11) a discussion of any failure by a Federal agency to furnish information in response to a request under subparagraph (A) of this paragraph.
					(3)Postal
 servicesThe Advisory Committee may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
 (4)GiftsThe Advisory Committee—
 (A)may accept, use, and dispose of gifts or donations of services or property; and
 (B)shall establish rules for the acceptance, use, and disposition of gifts and donations that avoid any conflict of interest or appearance of a conflict of interest.
					(g)Advisory Committee
		personnel matters
				(1)No compensation of
		members
 (A)Non-federal employeesA member of the Advisory Committee who is not an officer or employee of the Federal Government shall serve without compensation.
 (B)Federal employeesA member of the Advisory Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.
					(2)Travel
 expensesThe members of the Advisory Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Advisory Committee.
				(3)Detail of
 government employeesAny Federal Government employee may be detailed to the Advisory Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
				(h)Applicability of FACA
 (1)In generalExcept as provided in paragraph (2), the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Committee.
 (2)No terminationSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.
				(i)Termination
 (1)In generalExcept as provided in paragraph (2), the Advisory Committee shall terminate 10 years after the date of enactment of this Act.
 (2)ContinuationThe Advisory Committee may be continued for successive 10-year periods by action taken by the Director of the Office of Management and Budget to renew the Advisory Committee before the date on which the Advisory Committee would otherwise terminate.
				5.National Spatial Data Infrastructure
 (a)In generalThe National Spatial Data Infrastructure shall ensure that geospatial data from multiple sources (including the Federal Government, State, local, and tribal governments, the private sector, and institutions of higher education) is available and easily integrated to enhance the understanding of the physical and cultural world.
 (b)GoalsThe goals of the National Spatial Data Infrastructure are to— (1)ensure—
 (A)the privacy and security of the personal data of individuals and accuracy of statistical information on individuals, both in raw form and in derived information products;
 (B)free access for the public to geospatial data, information, and interpretive products, in accordance with Office of Management and Budget Circular A–130, or any successor thereto;
 (C)the protection of proprietary interests related to licensed information and data; and (D)the interoperability of Federal information systems to enable the drawing of resources from covered agencies and partners of covered agencies; and
 (2)support and advance the establishment of a Global Spatial Data Infrastructure, consistent with national security, national defense, national intelligence, and international trade requirements, including insuring that covered agencies develop international geospatial data in accordance with international voluntary consensus standards, as defined in Office of Management and Budget Circular A–119, or any successor thereto.
 (c)Strategic planThe Committee shall prepare and maintain a strategic plan for the development and implementation of the National Spatial Data Infrastructure in a manner consistent with national security, national defense, and emergency preparedness program policies regarding data accessibility.
 (d)Advisory roleThe Committee shall advise Federal and non-Federal users of geospatial data on their responsibilities relating to implementation of the National Spatial Data Infrastructure.
			6.NGDA data themes
 (a)In generalThe Committee shall designate as NGDA data themes the primary topics and subjects for which the coordinated development, maintenance, and dissemination of geospatial data will benefit the Federal Government and the interests of the people of the United States, which shall—
 (1)be representations of conceptual topics describing digital spatial information for the Nation; and (2)contain associated datasets (with attribute records and coordinates)—
 (A)that are documented, verifiable, and officially designated to meet recognized standards; (B)that may be used in common; and
 (C)from which other datasets may be derived. (b)Lead covered agencies (1)In generalFor each NGDA data theme, the Committee shall designate 1 or more covered agencies as the lead covered agencies for the NGDA data theme.
 (2)General responsibilityThe lead covered agencies for an NGDA data theme shall be responsible for ensuring the coordinated management of the data, supporting resources (including technology and personnel), and related services and products of the NGDA data theme.
 (3)Specific responsibilitiesTo assist in fulfilling the responsibilities under paragraph (2) with respect to an NGDA data theme, the lead covered agencies shall—
 (A)provide leadership and facilitate the development and implementation of geospatial data standards for the NGDA data theme, with a particular emphasis on a data content standard for the NGDA data theme, including by—
 (i)assessing existing standards; (ii)identifying anticipated or needed data standards; and
 (iii)developing a plan to originate and implement needed standards with relevant community and international practices—
 (I)in accordance with Office of Management and Budget Circular A–119, or any successor thereto; and
 (II)consistent with or as a part of the plan described in subparagraph (B);
 (B)provide leadership and facilitate the development and implementation of a plan for nationwide population of the NGDA data theme, which shall—
 (i)include developing partnership programs with States, Indian tribes, institutions of higher education, private sector entities, other Federal agencies, and local governments;
 (ii)meet the needs of users of geospatial data; (iii)address human and financial resource needs;
 (iv)identify needs relating to standards, metadata for geospatial data within the NGDA data theme, and the GeoPlatform; and
 (v)expedite the development of necessary NGDA data themes;
 (C)establish goals that support the strategic plan for the National Spatial Data Infrastructure prepared under section 5(c);
 (D)as necessary, collect and analyze information from users of geospatial data within the NGDA data theme regarding the needs of the users for geospatial data and incorporate the needs of users in strategies relating to the NGDA data theme; and
 (E)as part of administering the NGDA data theme— (i)designate a point of contact within the lead covered agency who shall be responsible for developing, maintaining, coordination relating to, and disseminating data using the GeoPlatform;
 (ii)submit to the Committee— (I)a performance report, at least annually, that documents the activities relating to and implementation of the NGDA data theme, including progress in achieving the requirements under subparagraphs (A), (B), (C), and (D); and
 (II)comments, as appropriate, regarding the summary and evaluation of the performance report provided by the Committee under section 3(c)(12);
 (iii)publish maps or comparable graphics online (in accordance with the mapping conventions specified by the Committee) showing the extent and status of the NGDA data themes for which the covered agency is a lead covered agency;
 (iv)encourage individuals and entities that are a source of geospatial data or metadata for geospatial data for the NGDA data theme to provide access to such data through the GeoPlatform;
 (v)coordinate with the GeoPlatform; and
 (vi)identify and publish proven practices for the use and application of geospatial data of the lead covered agency.
						7.Geospatial data standards
 (a)In generalThe Committee shall establish standards for each NGDA data theme, which— (1)shall include—
 (A)rules, conditions, guidelines, and characteristics for the geospatial data within the NGDA data theme and related processes, technology, and organization; and
 (B)content standards for metadata for geospatial data within the NGDA data theme; (2)to the maximum extent practicable, shall be consistent international standards and protocols; and
 (3)the Committee shall periodically review and update as necessary for the standards to remain current, relevant, and effective.
 (b)Development of standardsThe Committee shall— (1)develop and promulgate standards under this section—
 (A)in accordance with Office of Management and Budget Circular A–119, or any successor thereto; and (B)after consultation with a broad range of data users and providers;
 (2)to the maximum extent possible, use national and international standards adopted by voluntary standards consensus bodies; and
 (3)establish new standards only to the extent standards described in paragraph (2) do not exist. 8.GeoPlatform (a)In generalThe Committee shall operate an electronic service that provides access to geospatial data and metadata for geospatial data, to be known as the GeoPlatform.
 (b)ImplementationThe GeoPlatform— (1)shall—
 (A)be available through the Internet and other communications means; (B)be accessible through a common interface; and
 (C)include all geospatial data collected by covered agencies, directly or indirectly; and (2)may include geospatial data from a source other than a covered agency, if determined appropriate by the Committee.
				9.Covered agency responsibilities
 (a)In generalEach covered agency shall— (1)prepare, maintain, publish, and implement a strategy for advancing geographic information and related geospatial data activities appropriate to the mission of the covered agency, in support of the strategic plan for the National Spatial Data Infrastructure prepared under section 5(c);
 (2)collect, maintain, disseminate, and preserve geospatial data such that the resulting data, information, or products can be readily shared with other Federal agencies and non-Federal users;
 (3)promote the integration of geospatial data from all sources; (4)ensure that data information products and other records created in geospatial data activities are included on agency record schedules that have been approved by the National Archives and Records Administration;
 (5)allocate resources to fulfill the responsibilities of effective geospatial data collection, production, and stewardship with regard to related activities of the covered agency, and as necessary to support the activities of the Committee;
 (6)use the geospatial data standards, including the standards for metadata for geospatial data, and other appropriate standards, including documenting geospatial data with the relevant metadata and making metadata available through the GeoPlatform;
 (7)coordinate and work in partnership with other Federal agencies, agencies of State, tribal, and local governments, institutions of higher education, and the private sector to efficiently and cost-effectively collect, integrate, maintain, disseminate, and preserve geospatial data, building upon existing non-Federal geospatial data to the extent possible;
 (8)use geospatial information to— (A)make Federal geospatial information and services more useful to the public;
 (B)enhance operations; (C)support decisionmaking; and
 (D)enhance reporting to the public and to Congress; (9)protect personal privacy and maintain confidentiality in accordance with Federal policy and law;
 (10)support emergency response activities requiring geospatial data in accordance with the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and other governing law;
 (11)participate in determining, when applicable, whether data declassified pursuant to Executive Order 12951 can contribute to and become a part of the National Spatial Data Infrastructure;
 (12)search all sources, including the GeoPlatform, to determine if existing Federal, State, local, or private geospatial data meets the needs of the covered agency before expending funds for geospatial data collection;
 (13)to the maximum extent practicable, ensure that a person receiving Federal funds for geospatial data collection provides high-quality data; and
 (14)appoint a contact to coordinate with the lead covered agencies for collection, acquisition, maintenance, and dissemination of the NGDA data themes used by the covered agency.
				(b)Reporting
 (1)In generalEach covered agency shall submit to the Committee an annual report regarding the achievements of the covered agency in preparing and implementing the strategy described in subsection (a)(1) and complying with the other requirements under subsection (a).
 (2)Budget submissionEach covered agency shall include geospatial data as a capital asset for purposes of preparing the budget submission of the President under section 1105(a) of title 31, United States Code (including for purposes of the information required under submissions under exhibits 53 and 300 of Office of Management and Budget Circular A–11, relating to planning, budgeting, acquisition, and management of major information technology capital investments, or any successor thereto).
 (3)DisclosureEach covered agency shall disclose each contract, cooperative agreement, grant, or other transaction that deals with geospatial data, which may include posting information relating to the contract, cooperative agreement, grant, or other transaction on www.USAspending.gov, or any successor thereto.
 (4)OMB reviewIn reviewing the annual budget justifications submitted by covered agencies, the Office of Management and Budget shall take into consideration the summary and evaluations required under subparagraphs (A) and (B) of section 3(c)(10), comments, and replies to comments as required under paragraphs (11) and (12) of section 3(c), in its annual evaluation of the budget justification of each covered agency.
 (5)ReportingThe Office of Management and Budget shall include a discussion of the summaries and evaluation of the progress in establishing the National Spatial Data Infrastructure in each E-Government status report submitted under section 3606 of title 44, United States Code.
 (c)AuditsNot less than once every 2 years, the Inspector General or another senior ethics official of a covered agency shall submit to Congress an audit of the collection, production, acquisition, maintenance, distribution, use, and preservation of geospatial data by the covered agency, which shall include a review of—
 (1)the compliance of the covered agency with the standards for geospatial data, including metadata for geospatial data, established under section 7;
 (2)the compliance of the covered agency with the requirements under subsection (a); and (3)the compliance of the covered agency on the limitation on the use of Federal funds under section 10.
 10.Limitation on use of Federal fundsOn and after the date that is 4 years after the date of enactment of this Act, Federal funds shall not be available for the collection, production, acquisition, maintenance, or dissemination of geospatial data that does not comply with applicable standards established under section 7, as determined by the Committee.